       Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 1 of 20




                                                                                  3/25/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
  TNB USA INC.,                                                  :
                                                                 :
                                                     Plaintiffs, :
                    -against-                                    :   1:18-cv-7978 (ALC)
                                                                 :   OPINION AND ORDER
  FEDERAL RESERVE BANK OF NEW YORK,                              :
                                                  Defendants. :
                                                                 :
                                                                 :
------------------------------------------------------------x
                                                :
ANDREW L. CARTER, JR., United States District Judge:
                                                :
                                               BACKGROUND:

        The Narrow Bank USA Inc. (“TNB”) sued the Federal
                                                    :     Reserve Bank of New York
                                                        :
(“FRBNY”) seeking a declaratory judgment, injunctive relief, and a prompt hearing under Fed.
                                                        :
R. Civ. P. 57. (Compl. at 24). TNB alleges that the FRBNY has refused to provide TNB with a

“master account” despite its statutory obligation to do so. (Id. at ¶ 122–23). The FRBNY now

moves to dismiss TNB’s complaint pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction, and pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim. (ECF No. 20).

For the reasons below, that motion is GRANTED on jurisdictional grounds.

I. Federal Reserve System

        The Federal Reserve System is the Nation’s central bank. It consists of twelve Federal

Reserve banks across the country, the Board of Governors, and the Federal Open Market

Committee (“FOMC”). (ECF No. 21 at 3; ECF No. 24 at 10). The Board of Governors “is a

                                                         1
         Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 2 of 20



United States government agency composed of seven members appointed by the President and

confirmed by the Senate.” (ECF No. 45 at 9). Pursuant to the Federal Reserve Act, the Board and

the FOMC are charged “with conducting monetary policy to achieve the goals of ‘maximum

employment, stable prices, and moderate long-term interest rates.’” (Id.) (citing 12 U.S.C.

§ 225a). “The Board has statutory authority to promulgate rules implementing its powers under

the FRA and other statutes, and that authority may not be delegated.” (Id.) (citing 12 U.S.C. §§

248(i)). As long as they are “reasonable and consistent with legislative intent[,]” “[t]he Board’s

interpretation[s] of federal banking statutes it implements [are] entitled to judicial deference[.]”

(Id.).

          The FRBNY is one of the twelve Federal Reserve banks operating in the United States.

Like the Board, Federal Reserve banks “serve the public interest by providing the nation with a

stable financial situation and by setting and implementing monetary policy.” (ECF No. 21 at 11).

Part of the way in which the banks implement monetary policy is through reserves. Reserves are

“liquid assets that depository institutions maintain at Federal Reserve banks, including in the

form of deposits held in accounts referred to as ‘master accounts.’” (Id. at 13) (citing Federal

Reserve Operating Circular No. 1 (Account Relationships) (“OC 1”) at ¶ 1.0 (describing master

accounts), available at https://frbservices.org/assets/resources/rules-regulations/020113-operating-

circular-1.pdf). “A master account is, put simply, a bank account for banks. It gives depository

institutions access to the Federal Reserve System’s services, including its electronic payments

systems.…Without such access, a depository institution is nothing more than a vault.” Fourth Corner

Credit Union v. Fed. Reserve Bank of Kansas City, 861 F.3d 1052, 1053 (10th Cir. 2017) (Moritz, J.)

(internal quotation marks omitted).

          The Federal Reserve requires that depository institutions maintain a minimum amount of

reserves against certain of their liabilities (“required reserves”). (ECF No. 24 at 12; ECF No. 21 at

                                                   2
         Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 3 of 20



13) (citing 12 U.S.C. § 461; 12 C.F.R. pt. 204). “However, depository institutions may elect to

maintain reserves beyond the required amount, which are referred to as excess reserves.” (ECF No.

21 at 5; see ECF No. 24 at 12). The rate at which depository institutions lend excess reserves to one

another overnight is known as the federal funds rate. (ECF No. 21 at 13; Compl. at ¶ 83). The federal

funds rate is a benchmark for many other private market interest rates. (ECF No. 21 at 13; Compl. at

¶ 85).

          The Federal Reserve uses the policy tools at its disposal to influence the federal funds rate.

One critical tool is the Interest on Excess Reserves Rate (“IOER rate”)—“the rate that Federal

Reserve Banks pay to depository institutions on excess reserves.” (ECF No. 21 at 13; see Compl. at ¶

87). The higher the IOER, the more attractive maintaining excess reserves becomes to institutions.

The supply of reserves in turn influences the federal funds rate and “helps the Federal Reserve

System achieve its broader employment and inflation goals.” (ECF No. 21 at 13–14; Compl. at

¶¶ 87–91, 108).

II. Facts

          TNB began the process of opening an account with the FRBNY in August 2017. (Compl. at ¶

5). TNB has not opened for business yet. Its board of directors and management have spent over

two years preparing for its opening. (Compl. at ¶ 3). TNB stands for “the narrow bank,” which

describes the structure of the business TNB plans to establish. “TNB’s sole business will be to

accept deposits only from the most financially secure institutions, and to place those deposits

into TNB’s Master Account at the FRBNY, thus permitting depositors to earn higher rates of

interest than are currently available to nonfinancial companies and consumers for such a safe,

liquid form of deposit.” (Id. at ¶ 2). TNB will earn a “modest profit” by paying its depositors

interest at a “slightly lower rate.” (Id. at ¶ 44). To carry out its business, TNB needs access to the




                                                     3
      Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 4 of 20



Federal Reserve payments system, which is available only to depository institutions with a

master account. (Id. at ¶ 4).

       To operate as a bank and obtain a master account at a Federal Reserve bank, TNB needed

to obtain a state or federal charter. TNB went to the Connecticut Department of Banking

(“CTDoB”) to obtain a state charter. “TNB planned to forgo FDIC insurance and therefore

would not be regulated by the FDIC. Instead, the CTDoB would be TNB’s chartering authority

and regulator, as provided under relevant state and federal law.” (Id. at ¶ 49). The CTDoB issued

TNB a temporary Certificate of Authority (“CoA”) in August 2017. (Id. at ¶ 50). The CoA “set

forth several conditions TNB was required to meet before the CTDoB would issue a final CoA.”

(Id.) One of these conditions was that TNB produce evidence that the FRBNY would open a

master account for TNB.” (Id. at ¶ 52).

       According to TNB, the master account application process is typically straightforward

and short. The applicant completes a one-page form agreement and waits “no more than one

week” for a response. (Id. at ¶ 5). The agreement form provides that “[p]rocessing may take 5-7

business days” and that the applicant should “contact the Federal Reserve Bank to confirm the

date that the master account will be established.” (Id.; see id. at ¶ 54) To complete the form,

however, TNB first needed to obtain an American Bankers Association (“ABA”) routing number

issued by Accuity, the ABA’s official Registrar of Routing Numbers.” (Id. at ¶ 55). “The only

eligibility requirements” for an Accuity routing number “are that the applicant be chartered and

eligible to maintain an account at a Federal Reserve Bank.” (Id. at ¶ 56) (internal quotation

marks omitted). “The Accuity application states that it takes approximately two weeks to

process, and will be forwarded to the Federal Reserve in the applicant’s district for verification.”

(Id. at ¶ 57) (internal quotation marks and brackets omitted). TNB submitted its application to



                                                 4
       Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 5 of 20



Accuity in August 2017 and Accuity forwarded it to the FRBNY for verification. (Id. at ¶¶ 58,

59).

        Several weeks later, TNB still had not heard back about its application, so it spoke to an

attorney with the FRBNY. The attorney attributed the delay to the “temporary” nature of TNB’s

CoA, explaining that “the FRBNY would not open TNB’s master account without proof of a

final CoA. The attorney also informed TNB that the FRBNY requires an institution to have at

least $500,000 in deposits to obtain a Master Account, and TNB did not yet have any deposits.”

(Id. at ¶ 60). TNB explained the problem: the CTDoB required evidence that the FRBNY would

establish a Master Account before it would issue a final CoA, but TNB’s master account

application was being held up because it had not obtained a final CoA. (Id. at ¶ 61). The attorney

agreed to inform Accuity that TNB would be eligible for a master account upon issuance of a

final CoA from the CTDOB and maintenance of $500,000 in deposits. (Id. at ¶ 62). Accuity

issued a routing number to TNB in October 2017. (Id.)

        The FRBNY attorney also informed TNB that because it was not insured and regulated

by the FDIC, the FRBNY would need to do its “due diligence” before it could grant TNB’s

application. (Id. at ¶ 63). The attorney recommended that TNB wait to file its formal master

account application until the FRBNY concluded its “due diligence.” (Id.)

        Beginning in September 2017 and continuing through November 2017, TNB received a

series of document and information requests from the FRBNY. The later requests focused on

creditworthiness and anti-money laundering issues. (Id. at ¶¶ 65–66). TNB provided complete

and timely responses. (Id.) The FRBNY completed its inquiries in early November 2017. (Id. at

¶ 68). An FRBNY attorney told “TNB that the FRBNY was prepared to communicate to the

CTDoB that TNB would be permitted to open a Master Account following the issuance of a final



                                                 5
      Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 6 of 20



CoA from the CTDoB and the maintenance of $500,00 in non-trust deposits (which TNB had

lined up).” (Id.) However, the attorney also informed TNB that The Board of Governors of the

Federal Reserve System had learned “of TNB’s intention to apply for a Master Account and

wanted time to consider the potential effects of TNB’s business model.” (Id. at ¶ 69).

       In early December 2017, the FRBNY contacted TNB and communicated that it expected

the Board to sign off on TNB’s Master Account the following week. (Id. at ¶ 70). However, that

same day, the FRBNY informed TNB that after hearing from the Board, the FRBNY did not

think that TNB should expect approval any time in the near future. (Id.) “The FRBNY did not

provide a specific reason for the Board’s delay, but TNB’s principals understood that it related to

the impending replacement of the Board’s Chairperson. The Board’s staff was unwilling to

decide on TNB’s Master Account until the new Chairperson was seated.” (Id. at ¶ 71).

       On February 1, 2018, TNB heard from the FRBNY again. The Board’s new chairperson

had been confirmed by the Senate a week earlier, but the President and CEO of the FRBNY

informed TNB that the Board had “policy concerns” about TNB’s application. (Id. ¶ 72). TNB

understood the FRBNY to be indicating that it was “pessimistic that the Board would allow the

FRBNY to issue a Master Account to TNB.” (Id.)

       After learning of the Board’s concerns, TNB set up a meeting in Washington, D.C. with

members of the FRBNY and the Board’s staff, including its General Counsel. (Id. at ¶ 74). At

this February 14, 2018 meeting, the FRBNY and Board’s staff stated that it would continue its

analysis. (Id.) TNB attempted to contact the Board again on March 27, 2018, but was “unable to

reach the Board’s decision-making authorities,” so TNB met with the FRBNY. (Id. at ¶ 75). At

this meeting, TNB “provid[ed] a point-by-point response to all policy concerns expressed by the

Board staff during the February 14, 2018 meeting.” (Id.) The FRBNY representatives told TNB



                                                 6
      Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 7 of 20



they would convey TNB’s responses to the Board’s Chairperson and staff. (Id.) TNB submitted a

“comprehensive written response” to the Board’s policy concerns to both the Board and the

FRBNY on April 26, 2018. (Id. at ¶ 77).

        On April 27, 2018, TNB formally filed its application requesting a master account. (Id. at

¶ 78). TNB’s temporary CoA was set to expire by its terms in early 2019, so presumably, it has

expired at this point. (Id. at ¶ 80).

III. Procedural Posture

        On August 31, 2018, TNB filed its one count complaint alleging the FRBNY’s violation of

Section 11A of the Federal Reserve Act, 12 U.S.C. § 248a(c)(2). (Id. at ¶ 120–124). For relief, TNB

requests a declaratory judgment that it is entitled to a master account and that the Federal Reserve

Act, 12 U.S.C. §§ 221, et seq, requires the FRBNY to open a Master Account for it, and an

injunction compelling the FRBNY to open a master account on its behalf. (Id. at 24).

        On October 16, 2018, the FRBNY filed a letter requesting a pre-motion conference

concerning its anticipated motion to dismiss TNB’s complaint. (ECF No. 14). In that letter, the

FRBNY provided that TNB’s application “remains under review.” (Id. at 1). The parties submitted a

joint briefing schedule for the proposed motion, (ECF No. 18), and the FRBNY filed its motion to

dismiss on March 8, 2019. (ECF No. 20).

        Shortly before the FRBNY filed its motion to dismiss, the Board “issued an advance notice

of proposed rulemaking (“ANPR”) that expresses the Board of Governors’ policy concerns about

entities with narrowly focused business models (Pass-Through Investment Entities” or “PTIEs”)

that, like TNB, would take deposits from institutional investors and invest all or substantially all

of the proceeds in balances at Federal Reserve Banks.” (ECF No. 21 at 15–16) (citing ANPR

Regulation D: Reserve Requirement of Depository Institutions, available at,

https://www.federalreserve.gov/newsevents/pressreleases/files/bcreg20190306a1.pdf); see also

                                                   7
      Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 8 of 20



(ECF No. 24 at 18) (citing Bd. Of Governors Fed. Reserve Sys., ANPR Regulation D: Reserve

Requirements of Depository Institutions, available at https://www.govinfo.gov/content/pkg/FR-

2019-03012/pdf/2019-04348.pdf)). TNB asserts that this ANPR indicates that “the Board intends

to put TNB out of business with a discriminatory regulation even if TNB is successful” in court.

(ECF No. 24 at 18–19).

        On January 29, 2020, I granted the Board permission to file an amicus brief, (ECF No.

37), which it did on February 6, 2020. (ECF No. 45).

        The FRBNY moved to dismiss TNB’s complaint pursuant to Fed. R. Civ. P. 12(b)(1) and

Fed R. Civ. P. 12(b)(6) on March 8, 2019. (ECF No. 20). The FRBNY argued first that this

Court lacks subject matter jurisdiction in this matter because TNB lacks standing and TNB’s

claim is constitutionally and prudentially unripe. (ECF No. 21 at 18–21). Second, the FRBNY

argued that the Court should decline to exercise its discretion under the Declaratory Judgment

Act, 28 U.S.C. § 2201 to consider TNB’s request for a declaratory ruling because the relief TNB

seeks is incompatible with the public interest. (Id. at 21–22). Finally, the FRBNY asserts that

TNB has failed to state a claim because the declaration TNB seeks (also the basis for TNB’s

requested injunction)—that Section 11A of the FRA entitles TNB to a master deposit account at

the FRBNY—is a misreading of the statute. (Id. at 21–33).

                                            DISCUSSION

        Because I conclude that TNB lacks standing to pursue its stated claim and its claim is

both constitutionally and prudentially unripe, I will not reach the declaratory judgment and

12(b)(6) statutory interpretation issues in this opinion. I first consider the parties’ dispute as to

whether the FRBNY has reached either a formal or constructive decision on TNB’s application,




                                                   8
      Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 9 of 20



concluding that it has not. I then address both standing and ripeness and explain why they are

definitive in this matter.

I. 12(b)(1) Standard

        “Where a defendant moves for dismissal under Rule 12(b)(1) and 12(b)(6), the Court

must address the 12(b)(1) motion first.” Vullo v. Office of the Comptroller of the Currency, 17

Civ. 3574, 2017 WL 6512245, at *5 (S.D.N.Y. Dec. 12, 2017) (citing Rhulen Agency, Inc. v.

Alabama Ins. Guar. Ass'n, 896 F.2d 674, 678 (2d Cir. 1990)). Subject matter jurisdiction must be

established by a preponderance of the evidence. Id. (citing Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000). In considering the FRBNY’s 12(b)(1) motion, I “accept as true all

material facts alleged in the complaint and draw all reasonable inferences in [TNB’s] favor.” See

id. (citing Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009)).

II. Pending Application

        The parties dispute whether the FRBNY has actually or effectively reached a decision on

TNB’s application. The FRBNY consistently has maintained that TNB’s application for a master

account has not been decided and remains under consideration. (ECF No. 14 at 1; ECF No. 21 at

9). But TNB asserts that the FRBNY already effectively rejected its application and has not done

so formally only for the “convenience” of its litigation position. (ECF No. 24 at 27). In support

of its position, TNB references the fact that in February 2018, the FRBNY told TNB that the

Board was unlikely to allow TNB to open a master account (Compl. at ¶ 72); that according to

the application form, this process should have taken several days, and yet, for TNB, it has been

over 18 months; that the Board has begun a rulemaking process that could destroy narrow banks

like TNB (ECF No. 24 at 18–19); and that there has been no “noticeable action” taken on TNB’s




                                                 9
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 10 of 20



account since May 2018, around the time the Board communicated to the FRBNY its view that

TNB’s application should not be approved. (ECF No. 24 at 27).

       The February 2018 communication and lack of noticeable action suggest that TNB’s

application is unlikely to be approved, that likely TNB will suffer an injury. But that is not the

same thing as a final decision. See generally Vullo, 2017 WL 6512245, at *5–7 (no final decision

by OCC on whether to grant special purpose national bank charters to fintech companies despite

issuance of several documents indicative of the OCC’s inclination). The same principle applies

to the advance notice of rulemaking. Although TNB may be correct that the FRBNY, via the

Board, is hostile to banks like TNB, indicating that the FRBNY is unlikely to permit TNB an

account, that is an assumption that I cannot make based on the facts before me.

       As to the application form, TNB alleges that the master account agreement states that the

form may take five to seven business days to be processed. (Compl. at ¶ 5). TNB argues that the

form-provided timeline should serve as the anchor for assessing the significance of the FRBNY’s

delay. But the form is not statute, a rule, or even a guarantee on behalf of the FRBNY that TNB

will receive a decision within a week. It is, at best, a guideline stated to provide applicants with

an estimate for when they should expect a decision. But a guideline, even if it is representative of

most applicants, or the typical applicant’s experience, is not a promise to every applicant that

once breached is akin to denial. Additionally, because the form does not define the meaning of

“processing,” the form’s timetable may not be a guideline for decision-making. Processing could

refer to the time it will take for the application to work its way up through the system to the

FRBNY’s actual review. In other words, the form could be informing applicants that their

applications may not even be considered for up to a week post-submission. The form alone is




                                                 10
      Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 11 of 20



insufficient to establish that the FRBNY has acted so atypically that its delay should be equated

to a formal denial of TNB’s application.

         TNB provides cases in which federal courts have determined that defendants’ delay

should be considered constructive denial.1 (See ECF No. 24 at 27 (citing e.g. Groome Res. Ltd.,

L.L.C. v. Par. of Jefferson, 234 F.3d 192, 197–200 (5th Cir. 2000) (Fifth Circuit case where court

found that the Parish’s “indeterminate delay” in issuing a decision on Plaintiff’s application for a

reasonable accommodation “had the same effect of undermining the anti-discriminatory purpose

of the FHAA where no decision had been issued over 50 days past the provided “target date” of

decision, and “[d]eposition testimony revealed that there was no planned action on the

application, and the district court found that the attorney in charge of the review process could

not say what the current status of the application was, what if anything remained to be done to

complete the process or when it might be done, and could not say who the ultimate

decisionmaker would be.’”); Amico v. New Castle Cty., 553 F. Supp. 738, 741–43 (D. Del. 1982)

(County had not issued decision on whether to grant plaintiff a certification of compliance

because needed first to determine whether plaintiff could demonstrate “existing use” of his

business; plaintiff’s application would not be granted if he could not establish “existing use,”

which the parties agreed he could not, thus, denial of his application was a certainty).

         TNB argues that these cases support its argument that the FRBNY effectively has denied

its application, thus establishing that TNB suffered an injury for standing purposes. However,

these cases are not binding on this Court. Additionally, both cases are distinguishable. The

FRBNY provided TNB with no target date for a decision. Its application form stated that



1
 TNB cited these cases in the section of its opposition brief arguing ripeness. However, they are cases in which
courts found ripeness because defendants’ delay constituted constructive denial. Thus, it seems appropriate to
explain why these cases are distinguishable here.

                                                         11
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 12 of 20



processing “may” take up to a week, but again, what processing means is unclear. It is not

necessarily coterminous with a decision. Also, contrary to TNB’s arguments and as explained

above, the outcome of TNB’s application is not a certainty.

       Based on my review of the record, I find that the FRBNY has not reached a decision on

TNB’s application, so I turn now to the FRBNY’s arguments that TNB lacks standing and its

claim is unripe.

III. Standing

       Article III of the Constitution constrains federal courts’ jurisdiction to the resolution of

actual cases and controversies. U.S. CONST. art. III, § 2. One element of the case-or-controversy

requirement is standing. “The [standing] doctrine limits the category of litigants empowered to

maintain a lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc. v. Robins, 136

S.Ct. 1540, 1547 (2016).

       “[T]he irreducible constitutional minimum of standing contains three elements.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992). “The plaintiff, as the party invoking federal

jurisdiction, bears the burden of establishing these elements for each claim asserted.” Vullo, 2017

WL 6512245, at *7 (citing Spokeo, Inc., 136 S. Ct. at 1547). “The plaintiff must have (1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547

(citing Lujan, 504 U.S. at 560–61).

       The FRBNY’s argument for dismissal concerns the “injury in fact” element of standing.

A satisfactory injury in fact invades “a legally protected interest which is (a) concrete and

particularized…and (b) actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at

560 (internal citations and quotation marks omitted).



                                                  12
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 13 of 20



       The FRBNY argues that any injury alleged by TNB is too conjectural to confer standing.

(ECF No. 21 at 18–19). TNB’s application is still under review by the FRBNY. Its denial and the

consequences of that denial, the alleged injuries, are thus hypothetical as opposed to imminent.

(Id.) In response, TNB effectively makes a constructive denial argument, arguing that a failure to

act may be justiciable to the same degree as an affirmative denial of a legal right. (ECF No. 24 at

29). TNB also emphasizes that it is suffering harm “each passing day” because of the FRBNY’s

ongoing refusal to open a Master Account” on its behalf. (ECF No. 24 at 28–29). I find that the

FRBNY has the stronger position.

       The denial of TNB’s application and the harms resulting from that alleged denial are not

injuries that establish standing for the reasons discussed further below. To the extent that TNB is

attempting to argue that the harm it is enduring currently—operating expenses, loss of profits,

etc., is sufficient for standing injury purposes—I find this argument to be unpersuasive. As

discussed above, I do not think that the FRBNY has constructively or formally decided on

TNB’s application. Accepting this premise, the current injuries TNB is enduring are those

emanating from the FRBNY’s delay in deciding on the application. But the FRBNY’s delay is

not TNB’s cause of action. TNB is suing the FRBNY specifically over its refusal to provide

TNB an account. Count One of TNB’s complaint provides that “[t]he FRBNY is legally required

to provide its services, including and especially the maintenance of a Master Account” to

depository institutions like and including TNB pursuant to 12 U.S.C. § 461(b)(1)(A)(i). (Compl.

at ¶ 122). It alleges that “[t]he FRBNY has refused to provide a Master Account to TNB

notwithstanding the statutory command that it do so” and provides that “[a]ccordingly, Plaintiff

seeks a declaration from this Court that TNB is entitled to open a Master Account with the

FRBNY (Id. at ¶¶ 123–24).



                                                13
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 14 of 20



       Because the alleged injury is the FRBNY’s denial, not delay, the current delay-induced

injuries TNB cites are not the relevant injuries for the standing analysis. Further, because the

denial has not occurred, TNB has no qualifying imminent injury and thus this case must be

dismissed on standing grounds. Hypothetical injuries of this nature that are contingent upon a

future event, are too “speculative to constitute an injury in fact. While a ‘certainly impending’

injury is sufficient for standing[,]” an injury that may never come to fruition is not. Vullo, 2017

WL 6512245, at *7.

       To support its argument that is has the requisite standing, TNB cites two cases in which

courts found an injury sufficient to support standing where defendants had failed to act. (ECF 24

at 29) (citing In re Idaho Conservation League, et al., 811 F.3d 502 (D.C. Cir. 2016); Comm’n

for Full Emp’t v. Blumenthal, 606 F.2d 1062 (D.C. Cir. 1979)). In re Idaho Conservation League

began when several environmental organizations filed a petition for a “writ of mandamus

directing [the Environmental Protection Agency (“EPA”)] to promulgate” rules and regulations

required by a federal statute passed in 1980. 811 F.3d at 505–06. In 2015, when plaintiffs filed,

the EPA had yet to issue any regulations. Id. 506. Plaintiffs “sought a declaration that EPA had

unreasonably delayed in failing to issue any regulations…and an order directing EPA to issue”

the required regulations by January 1, 2016. Id. Plaintiffs and the EPA then “filed a joint motion

for an order on consent establishing an agreed upon schedule for a rulemaking…” Id. Before

approving the joint motion, the D.C. Circuit Court considered whether it had jurisdiction. The

court determined that at least one organizational member “suffered and continue[d] to be

threatened with ongoing and certainly impending injuries-in-fact that [were] caused by EPA’s

failure to promulgate” regulations. Id. at 508–509.




                                                 14
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 15 of 20



       In re Idaho Conservation League is distinguishable in two respects. First, the Court’s

language indicates that plaintiffs sued the EPA in the initial suit specifically over its delay in

promulgating regulations as opposed to its decision to defy Congress by refusing to promulgate

the statutorily mandated regulations. For example, the Court wrote that “because the joint motion

resolves the issues presented by the petition for mandamus, the court has no occasion to decide

whether EPA’s delay in promulgating…regulations was unreasonable delay for which

mandamus would lie.” Id. at 506 (emphasis added).

       The second distinction is that the delay in that case was 30 years. Although the over 18-

month wait TNB has endured is concerning, it does not approach the 30-year mark. If TNB had

been waiting 30 years for a decision, I would have no trouble finding that the FRBNY had

constructively denied TNB’s application, and thus that TNB had an injury in fact sufficient for

standing.

       In Committee for Full Employment v. Blumenthal, the D.C. Circuit considered whether

plaintiff individuals and organizations had standing to pursue their complaint alleging that the

Office of Revenue Sharing (‘ORS”) “failed to respond adequately to administrative complaints

filed by appellants [plaintiffs], and has continued to fund recipient governments that allegedly

violate the civil rights provisions of the Revenue Sharing Act.” 606 F.2d at 1063. Plaintiffs

alleged that they had filed charges against eight governments funded by the ORS and that “[t]he

agency’s procedural regulations, which are binding on the agency, entitle complainants to a

review of their complaint by the Secretary and, if the complaint raises a colorable claim of

violation, a prompt investigation.” Id. at 1064–65. The Court determined that the complainants

were injured because this “procedural right” was denied them. (Id. at 1065).




                                                  15
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 16 of 20



       Blumenthal too is distinguishable. The ORS’s delay explicitly violated its own

promulgated regulations. Thus, Plaintiff’s injury was the actual denial of that procedural right. I

understand that TNB argues that it is entitled by statute to a master account, but even assuming

that is correct, TNB has not alleged a right for the FRBNY to provide that account within a

certain time period. TNB does not object, after all, to the fact that there is an application process

for the accounts, and implicit in the acceptance of that process is the understanding that a

decision will not be immediate. TNB asserts that the timeframe should mirror the application

form, providing that the review “may take 5-7 days.” But this language does not have the force

of a regulation. It is nothing more than, at best, an estimate, a guideline for setting expectations,

it does not grant TNB the right to a decision in a week.

IV. Ripeness

       “To be justiciable, a cause of action must be ripe—it must present ‘a real, substantial

controversy, not a mere hypothetical question.’” Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d

682, 687 (2d Cir. 2013) (quoting AMSAT Cable Ltd. v. Cablevision of Conn., 6 F.3d 867, 872 (2d

Cir.1993)). “A claim is not ripe if it depends upon ‘contingent future events that may not occur

as anticipated, or indeed may not occur at all.’” Id. (quoting Thomas v. Union Carbide Agric.

Prods. Co., 473 U.S. 568, 580–81 (1985)). The doctrine “prevent[s] the courts, through

avoidance of premature adjudication, from entangling themselves in abstract disagreements.” Id.

at 687 (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967), overruled on other grounds

by Califano v. Sanders, 430 U.S. 99, 105 (1977)).

       “Ripeness encompasses two overlapping doctrines concerning the exercise of federal

court jurisdiction.” Entergy Nuclear Vt. Yankee, LLC v. Shumlin, 733 F.3d 393, 429 (2d Cir.

2013). “Both are concerned with whether a case has been brought prematurely, but they protect



                                                  16
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 17 of 20



against prematureness in different ways and for different reasons.” Simmonds v. I.N.S., 326 F.3d

351, 357 (2d Cir. 2003). Constitutional ripeness “has as its source the Case or Controversy

Clause of Article III of the Constitution, and hence goes, in a fundamental way, to the existence

of jurisdiction.” Id. “Constitutional ripeness ‘is a specific application of the actual injury aspect

of Article III standing.” Vullo, 2017 WL 6512245, at *8 (quoting Walsh, 714 F.3d at 688).

        Prudential ripeness, on the other hand, is a discretionary tool. A case may be prudentially

unripe, but that “does not mean that the case is not a real or concrete dispute affecting cognizable

current concerns of the parties within the meaning of Article III.” Simmonds, 326 F.3d at 357.

Whereas constitutional ripeness informs whether a court can decide a case before it, prudential

ripeness allows courts to determine whether a case would “be better decided later and that the

parties will not have constitutional rights undermined by the delay.” Id. “Prudential ripeness is,

then, a tool that courts may use to enhance the accuracy of their decisions and to avoid becoming

embroiled in adjudications that may turn out to be unnecessary…” Id.

        The FRBNY argues that TNB’s claim is both constitutionally and prudentially unripe

because it has not yet issued a decision on TNB’s application for a master account. “Since

constitutional ripeness is a subset of the injury-in-fact element of Article III standing, our

constitutional ripeness analysis here is coterminous with our standing analysis above.” Vullo,

2017 WL 6512245, at *8 (citing Walsh, 714 F.3d at 688; and New York Civil Liberties Union v.

Grandeau, 528 F.3d 122, 130 n.8 (2d Cir. 2008). In short, because I determined TNB to lack the

requisite standing to bring this case, I also conclude that TNB’s claim is constitutionally unripe.

        TNB’s claim is also prudentially unripe. “Prudential ripeness is assessed based on a two-

part inquiry: (1) the fitness of the issues for judicial decision; and (2) the hardship to the parties




                                                  17
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 18 of 20



of withholding court consideration.” Id. (citing Abbot Labs, 387 U.S. at 149; Grandeau, 528 F.3d

at 131–32).

       “[T]he ‘fitness’ analysis is concerned with whether the issues sought to be adjudicated

are contingent on future events that may never occur.” Simmonds, 326 F.3d 359. The factual

predicate of TNB’s claim is the FRBNY’s denial of its application, not, by contrast, the

FRBNY’s delay in providing TNB a decision. For “fitness” purposes, this distinction is again

significant. “[T]he issues sought to be adjudicated” in the present suit are “are contingent on

future events that may never occur[,]” specifically the outcome of TNB’s account application.

The FRBNY could decide tomorrow to provide TNB a master account, rendering the entire case

moot, and my interpretation of the Federal Reserve Act improper. Or, it could deny TNB’s

application for a procedural reason like the expiration of its temporary CoA, or for another

reason not yet contemplated by the parties. Although the reasoning behind a potential denial may

not prove relevant to adjudicating whether the FRA entitles banks like TNB to a master account,

it could, and regardless, it is information a federal court should and can have before reaching a

decision on the merits.

       TNB argues that its claim is ripe because no new facts are necessary to adjudicate the

statutory interpretation question at the heart of the claim. (ECF No. 24 at 28). TNB contends

correctly that issues have been deemed ripe where they “would not benefit from any further

factual development and…the court would be in no better position to adjudicate the issues in the

future than it is now.” (Id. (quoting Simmonds, 326 F.3d at 359)). But what TNB has identified is

a tendency, not a rule or on-point precedent. If this rule were absolute, there would be nothing to

prevent courts from sua sponte interpreting statutes, thereby ignoring the constitutional

requirements of Article III and infringing upon the legislative branch.



                                                18
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 19 of 20



       Given the above analysis and conclusion that there has been no constructive denial of

TNB’s application, I conclude that the “fitness” prong dictates against treating this case as ripe,

because any decision here would be premature and only advisory. See Fourth Corner, 81 F.3d at

1060 (Matheson, J.) (where “the Reserve Bank may issue a master account…there would be no

dispute and a decision here would be only advisory.”)

       Under the hardship prong, courts “ask whether the challenged action creates a direct and

immediate dilemma for the parties.” Marchi v. Bd. Of Coop. Educ. Serv. of Albany, 173 F.3d

469, 478 (2d Cir. 1999). TNB argues that it experiences increasing hardship with each passing

day the FRBNY does not issue its decision, and that it will continue to suffer hardship if I

dismiss the case, allowing the FRBNY to continue to delay. (ECF No. 24 at 28–29). In

particular, TNB states that in the event of dismissal, the FRBNY will stall so as to allow the

Board to complete the rule-making process that would terminate with a rule dictating that, even

with a master account, banks like TNB cannot take advantage of the IOER. (ECF No. 24 at 28).

The hardship TNB identifies, however, is still contingent upon a future event. Just as the FRBNY

has not decided whether to grant TNB a master account, the Board has not definitively

promulgated the rule TNB fears. It is well-settled in this Circuit that “[t]he mere possibility of

future injury, unless it is the cause of some present detriment, does not constitute

hardship.” Simmonds, 326 F.3d at 360; see Vullo, 2017 WL 6512245, at *9.

       TNB also indicates that it experiences hardship from the process of continuing to operate

and pursue a master account and its business in the face of the FRBNY’s delay. (ECF No. 24 at

28–29). It is fair to characterize TNB’s continued operational and process costs, as well as its

potential loss of profits to be hardships that it will continue to experience because this case is

being dismissed. However, the scope and exact nature of the hardship is unclear and does not



                                                  19
     Case 1:18-cv-07978-ALC-KNF Document 52 Filed 03/25/20 Page 20 of 20



outweigh the serious fitness concerns identified. See Fourth Corner, 861 F.3d at 1062–63

(Matheson, J.) (no prudential ripeness despite inability of plaintiff bank to “conduct legal

business” where “scope of the hardship [was] far from clear” and “potential hardship does not

overcome the fitness concerns outlined…”).

                                         CONCLUSION

       Because TNB lacks standing to pursue its claim, which is also constitutionally and

prudentially unripe, the FRBNY’s motion to dismiss the complaint in its entirety is GRANTED.



SO ORDERED.

Dated: March 25, 2020                      __________________________________________

     New York, New York                               ANDREW L. CARTER, JR.

                                                       United States District Judge




                                                 20
